DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 20 is a system claim depending from claim 19. Claim 20 includes only method steps and/or intended use limitations. It is unclear what additional structural components, if any, are required by claim 20. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the steps related to identifying a downhole tool. Claim 9 includes the limitation(s): “A method, comprising: identifying a downhole tool coupled to a production tubing that is positioned in a wellbore…” The specification as filed (published) mentions identifying once in claim 9 and once in paragraph [0011] using identical language to claim 9. 
It is unclear how the downhole tool is identified and what constitutes identifying a tool. Based on the remaining claim language and the specification as filed, the examiner suggest Applicant amend the claim to read “A method, comprising: operating a downhole tool coupled to a production tubing…” 
Claim 20 is a system claim depending from claim 19. Claim 20 includes only method steps and/or functional/intended use limitations. It is unclear what additional structural components, if any, are required by claim 20. 
“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01  
Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”). See MPEP 2173.
Claims 10-17 are rejected based on dependency from a rejected claim. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, 17-18, 21 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 20130277064).

Regarding claim 1, Xiao teaches:
A downhole tool, comprising: 
a y-tubular section (Xiao 110) sized to run into a wellbore formed from a terranean surface into a subterranean zone and configured to couple to a production tubing (Xiao comprising 70, 154), the y-tubular section comprising a main tubular section (Xiao comprising 112), 
a primary tubular leg (Xiao comprising 114, 150) coupled to the main tubular section, and a secondary tubular leg (Xiao comprising tubular portion of 116, 124, 126) coupled to the main tubular section and offset from the primary tubular leg, the secondary tubular leg sized to receive an electrical submersible pump (ESP) (Xiao 120); and 
a hydraulic flow control device (Xiao 134, [0038-0054]) positioned in the primary tubular leg and configured (Xiao [0038-0054]) to selectively modulate toward an open position to fluidly couple the main tubular section to a portion (Xiao near 154) of the primary tubular leg downhole of the flow control device and selectively modulate toward a closed position to fluidly decouple the secondary tubular leg from [[a]] the portion of the primary tubular leg downhole of the flow control device based on a hydraulic signal (Xiao [0038-0054]) from a hydraulic fluid system (Xiao [0047-0049]) positioned at or near a terranean surface (Xiao [0047]).

Regarding claim 2, Xiao teaches:
The downhole tool of claim 1, wherein the hydraulic flow control device comprises a ball valve (Xiao 234, [0039, 0053, 0058], claim 4) that comprises: a housing (Xiao 260) comprising a housing bore (Xiao comprising 288); and a ball (Xiao [0053, 0058], claim 4) at least partially enclosed within the housing and comprising a ball bore (Xiao [0053, 0058], claim 4) alignable (Xiao [0037, 0050-0054], Fig. 3) with the housing bore based on selective modulation of the flow control device toward the open position to fluidly couple the main tubular section to the portion of the primary tubular leg and misalignable (Xiao [0037, 0050-0054]) with the housing bore based on selective modulation of the flow control device toward the closed position to fluidly decouple the secondary tubular leg from the portion of the primary tubular leg.

Regarding claim 3, Xiao teaches:
The downhole tool of claim 2, wherein the ball bore is sized to receive a logging tool (Xiao [0050, 0066-0075], claim 14) therethrough.

Regarding claim 7, Xiao teaches:
The downhole tool of claim 1, wherein the hydraulic signal from the hydraulic fluid system positioned at or near the terranean surface is independent (Xiao [0049]) of a differential pressure across the hydraulic flow control device.

Regarding claim 8, Xiao teaches:
The downhole tool of claim 1, wherein the hydraulic flow control device is communicably coupled (Xiao [0038-0054]) to the ESP.

Regarding claim 9, Xiao teaches:
A method, comprising: identifying a downhole tool coupled to a production tubing that is positioned in a wellbore formed from a terranean surface and extended into a subterranean formation, the downhole tool comprising: 
a y-tubular section (Xiao 110) that comprises a main tubular section (Xiao comprising 112), a primary tubular leg (Xiao comprising 114, 150) coupled to the main tubular section, and a secondary tubular leg (Xiao comprising tubular portion of 116, 124, 126) coupled to the main tubular section and offset from the primary tubular leg, and a hydraulic flow control device (Xiao 134, [0038-0054]) positioned in the primary tubular leg; 
modulating (Xiao [0038-0054, 0068-0069]) the flow control device toward a closed position to fluidly decouple the secondary tubular leg from a portion of the primary tubular leg downhole of the hydraulic flow control device based on a hydraulic signal (Xiao [0038-0054]) from a hydraulic fluid system positioned at or near a terranean surface (Xiao [0047]); 
subsequent (Xiao [0038-0054, 0076]) to modulating the flow control device to the closed position, operating (Xiao [0038-0054, 0076]) an electrical submersible pump (ESP) (Xiao 120) that is at least partially positioned in the secondary tubular leg to circulate a wellbore fluid (Xiao [0038-0054, 0076]) through the secondary tubular leg, through the main tubular section, and into the production tubing; 
modulating (Xiao [0038-0054, 0074-0076]) the flow control device toward an open position to fluidly couple the main tubular section to a portion of the primary tubular leg downhole of the flow control device based on another hydraulic signal from the hydraulic fluid system; and prior to or subsequent to modulating (Xiao [0038-0054, 0074-0076]) the flow control device to the open position, stopping operation of the ESP.

Regarding claim 10, Xiao teaches:
The method of claim 9, further comprising subsequent to modulating the flow control device to the open position, running (Xiao [0050, 0066-0075], claim 14) a logging tool through the flow control device to log a portion of the wellbore downhole of the y-tubular section.

Regarding claim 11, Xiao teaches:
The method of claim 9, further comprising running (Xiao [0006, 0027]) the downhole tool into the wellbore.

Regarding claim 12, Xiao teaches:
The method of claim 9, herein the hydraulic flow control device comprises a ball valve (Xiao 234, [0039, 0053, 0058], claim 4) that comprises: a housing (Xiao 260) comprising a housing bore (Xiao comprising 288); and a ball (Xiao [0053, 0058], claim 4) at least partially enclosed within the housing and comprising a ball bore (Xiao [0053, 0058], claim 4), the method further comprising: aligning (Xiao [0037, 0050-0054], Fig. 3) the ball bore with the housing bore based on modulating the flow control device toward the open position to fluidly couple the main tubular section to the portion of the primary tubular leg; and misaligning (Xiao [0038-0054]) the ball bore with the housing bore based on modulating the flow control device toward a closed position to fluidly decouple the secondary tubular leg from the portion of the primary tubular leg.

Regarding claim 17, Xiao teaches:
The method of claim 9, wherein the flow control device is communicably coupled (Xiao [0038-0054]) to the ESP.

Regarding claim 18, Xiao teaches:
A downhole flow control system, comprising: 
a production tubing (Xiao comprising 70, 154) positioned within a wellbore that extends from a terranean surface into a subterranean formation;
a y-tool (Xiao 110) that comprises: a main tubular section (Xiao comprising 112) coupled to the production tubing, a primary tubular leg (Xiao comprising 114, 150) coupled to the main tubular section, and a secondary tubular leg (Xiao comprising tubular portion of 116, 124, 126) coupled to the main tubular section and offset from the primary tubular leg, and 
a hydraulic ball valve (Xiao 234, [0039, 0053, 0058], claim 4) positioned in the primary tubular leg; a downhole pump (Xiao 120) positioned in or downhole of the secondary tubular leg; and a control system (Xiao [0047-0049]) positioned at or near the terranean surface and configured (Xiao [0038-0054]) to perform operations comprising: 
transmitting (Xiao [0038-0054]) a hydraulic signal to the hydraulic ball valve to modulate to a closed position; when the hydraulic ball valve is in the closed position, operating the downhole pump to circulate a wellbore fluid through the secondary tubular leg and into the production tubing through the main tubular section; transmitting (Xiao [0038-0054]) another hydraulic signal to the hydraulic ball valve to modulate to an open position; and when the hydraulic ball valve is in the open position, stopping operation of the downhole pump.

Regarding claim 21, Xiao teaches:
The system of claim 18, wherein the downhole pump comprises an electrical submersible pump (ESP) (Xiao 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 13-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Franklin (US 20200141211).

Regarding claim 4, Xiao teaches:
The downhole tool of claim 2, but does not describe the structure of the ball valve or expressly state wherein the ball valve comprises a hydraulic fluid chamber comprising a volume sized to enclose a portion of hydraulic fluid from the hydraulic fluid system.
Franklin teaches a ball valve (Franklin 36, 62, 60) comprising a hydraulic power source (Franklin [0022, 0029-0030]) a hydraulic fluid chamber (Franklin 62) comprising a volume sized to enclose a portion (Franklin fluid within 62a/62b during actuation) of hydraulic fluid from the hydraulic fluid system.
	It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Xiao to include enclosing the hydraulic valve actuator within the valve housing in order to reduce the number of connections exposed directly to the wellbore environment on the valve system, lowering the chance of damaging the connection between actuator and ball during trip in.

Regarding claim 5, the combination of Xiao and Franklin teaches:
The downhole tool of claim 4, wherein the hydraulic signal (Xiao [0049]) comprises a change of pressure of the hydraulic fluid in the hydraulic fluid chamber based on operation of the hydraulic fluid system.

Regarding claim 6, the combination of Xiao and Franklin teaches:
The downhole tool of claim 4, wherein the hydraulic fluid system comprises a hydraulic fluid pump (Franklin 74) and a hydraulic fluid controller (Franklin 76).

Regarding claim 13, Xiao teaches:
The method of claim 12, but does not describe the structure of the ball valve or expressly state wherein the ball valve comprises a hydraulic fluid chamber comprising a volume, the method comprising: circulating a portion of hydraulic fluid from the hydraulic fluid system into the volume. 
Franklin teaches a ball valve (Franklin 36, 62, 60) operated by a hydraulic power source (Franklin [0022, 0029-0030]) that circulates hydraulic fluid to operate the ball valve comprising a hydraulic fluid chamber (Franklin 62) 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified to have used the known hydraulic system of Franklin as an enclosed hydraulic system in Xiao as Xiao teaches a generic hydraulic system and using the known hydraulic system of Franklin yields the predictable result of allowing the operator to actuate the valve at within the borehole in a reliable and known way.
	Additionally, it would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Xiao to include enclosing the hydraulic valve actuator within the valve housing in order to reduce the number of connections exposed directly to the wellbore environment on the valve system, lowering the chance of damaging the connection between actuator and ball during trip in.

Regarding claim 14, the combination of Xiao and Franklin teaches:
The method of claim 13, wherein the hydraulic signal (Xiao [0049]) comprises a change of pressure (Franklin [0102]) of the hydraulic fluid in the hydraulic fluid chamber based on operation of the hydraulic fluid system.

Regarding claim 15, Xiao teaches:
The method of claim 9, but does not provide detail related to the hydraulic system or expressly state further comprising providing the hydraulic signal by operating a hydraulic fluid pump with a hydraulic fluid controller of the hydraulic fluid system.
Franklin teaches a ball valve (Franklin 36, 62, 60) operated by a hydraulic power source (Franklin [0022, 0029-0030]) further comprising providing the hydraulic signal by operating (Franklin [0102]) a hydraulic fluid pump (Franklin 74) with a hydraulic fluid controller (Franklin 76) of the hydraulic fluid system.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified to have used the known hydraulic system of Franklin as an enclosed hydraulic system in Xiao as Xiao teaches a generic hydraulic system and using the known hydraulic system of Franklin yields the predictable result of allowing the operator to actuate the valve at within the borehole in a reliable and known way.
Additionally, it would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Xiao to include enclosing the hydraulic valve actuator within the valve housing in order to reduce the number of connections exposed directly to the wellbore environment on the valve system, lowering the chance of damaging the connection between actuator and ball during trip in.

Regarding claim 16, the combination of Xiao and Franklin teaches:
The method of claim 15, wherein providing the hydraulic signal comprises providing (Xiao [0049]) the hydraulic signal independent of a differential pressure across the flow control device.

Regarding claim 19-20, Xiao teaches:
The system of claim 18, but does not expressly state wherein the control system comprises a hydraulic fluid pump and a hydraulic fluid pump controller, and the operation of transmitting the hydraulic signal to the hydraulic ball valve comprises operating, with the hydraulic fluid pump controller, the hydraulic fluid pump to circulate a hydraulic fluid at a particular pressure to the hydraulic ball valve.
Franklin teaches a ball valve (Franklin 36, 62, 60) and hydraulic control system comprising a hydraulic power source (Franklin [0022, 0029-0030]) and a hydraulic fluid pump controller (Franklin [0102]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified to have used the known hydraulic system of Franklin as an enclosed hydraulic system in Xiao as Xiao teaches a generic hydraulic system and using the known hydraulic system of Franklin yields the predictable result of allowing the operator to actuate the valve at within the borehole in a reliable and known way.
	Additionally, It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Xiao to include an enclosed hydraulic control and power system within the valve housing in order to reduce the number of connections exposed directly to the wellbore environment on the valve system, lowering the chance of damaging the connection between actuator and ball during trip in.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Gondouin (US 20050103497) teaches hydraulically controlling y or t flow connection valves from the surface.
Leismer (US 20200157898) teaches it is old and well known to locate ESPs in the offset side of Y-tool to give access to main production tubing.
Patel (US 20190145220) teaches a downhole isolation tool operated by hydraulically actuating a ball valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674